Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 25, 2018.  The RCE request and amendment received 11/1/21 have been entered and claims 1, 2, 4-22 are currently pending in this application.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa.
Yoshikawa (Chemistry and Biodiversity) entitled “Acylated Oleanane-Type Triterpene Saponins with Acceleration of Gastrointestinal Transit and Inhibitory Effect on Pancreatic Lipase from Flower Buds of Chinese Tea Plant (Camellia sinensis)” teaches in the abstract, extracts from the flower buds of tea plant accelerates GI transit time and inhibits pancreatic lipase.  On page 905 Table 2, shows inhibition results of pancreatic lipase including up to 100% inhibition.  On page 910 last paragraph the extracts showed an anti-
The claims differ from Yoshikawa in that they include additional functional features such as inhibiting amylase, lipid peroxidation, radical scavenging, and various types of formulations.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer green tea flower extract to reduce body weight as taught by Yoshikawa and to also inhibit various enzymes because the extract inherently performs those functions.  Antioxidant effects of green tea in general are well known.    Regarding additional components as listed in claim 17, diet formulations and foods in general commonly include such components.  Regarding formulations listed in claims 16 and 18, all are conventional formulations and green tea has long been included in many such formulations as a food additive or seasoning.  Further, all the claimed additives and formulations read on a cup of green tea with sugar or milk added.

Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.
Applicant's response argues that Yoshikawa does not teach administering a composition to a patient for treating obesity or the claimed alpha amylase properties.  And further experimentation is needed to assess 
It is the examiner's position that on page 910, Yoshikawa teaches in the second full paragraph, in the present study, the MeOH extract from the flower buds of C. sinensis was found to exhibit accelerating effect on gastrointestinal transit in mice, see Table 5.  This would appear to show the extract was administered.  The pancreatic lipase inhibitory effect is discussed throughout the article, see Table 2.  At a minimum, the article is an invitation to try regarding treating obesity.  The present claims are not directed to a mechanism for regulating obesity.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are directed to treating with a green tea flower extract.  In the specification as originally filed, in paragraph 31, there is a general discussion of how the extract can be made.  However, no specifics or examples of any extracts are provided.  One would not assume that any extract made by any method of any green tea flowers would have the desired effect.  As presented, one of skill in this art would not be able to make and use the claimed invention.

Applicant's arguments filed 11/1/21 have been fully considered but they are not persuasive.
Applicant's response argues that the claims have been amended to state the extract is an aqueous alcohol extract.
It is the examiners position that the specification is insufficient to teach one of skill in this art how to make and use the invention.  There are many types of tea and cultivars of C. sinensis, and how the plant material 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RALPH J GITOMER/Primary Examiner, Art Unit 1655